Citation Nr: 0530873	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  99-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a neck injury, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from December 1970 
to September 1972, from November 1990 to May 1991, and from 
August 1991 to January 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the VARO in 
Montgomery, Alabama.

Evidence of record discloses that by rating decision dated in 
November 2002, the disability rating for the veteran's 
residuals of a neck injury was increased from 10 percent to 
40 percent, effective October 7, 1998.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that "a decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal..."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran therefore has a continuing 
appeal of the rating assigned for his neck disability.

A review the record also discloses that by rating decision 
dated in May 2005, service connection for post-traumatic 
stress disorder (PTSD), originally claimed as a dysthymic 
disorder, was granted.  A 30 percent disability rating was 
assigned, effective October 7, 1998.  In a May 2005 VA Form 
9, the veteran expressed disagreement only with the 
disability rating for his residuals of a neck injury and the 
10 percent rating for his hypertension.  He made no reference 
to his psychiatric disorder.  Accordingly, the question of 
his entitlement to a higher disability rating for his PTSD is 
not in appellate status.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
is responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Manifestations of the cervical spine disability include 
subjective complaints of pain and x-ray evidence of bulging 
at the C5/C6 level.

3.  Recent examination showed no objective neurological 
sequelae from the slight bulging of the cervical spine.  The 
impairment attributable to the disability was described as no 
more than mild at the time of recent examination in October 
2004.

4.  The veteran's hypertension is under control with his 
current medical therapy.  Recent examination showed diastolic 
blood pressure predominantly less than 100 and systolic blood 
pressure predominantly less than 160.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for the service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §4.71a, Diagnostic 
Codes 5235-5243 (2005).

2.  The criteria for the assignment of a rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. §5103 to clarify VA's 
duty to notify a claimant and a representative of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. 
§5103A that codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, and these were also made effective 
November 9, 2000, as pertinent herein.  See 38 C.F.R. 
§§3.102, 3.159.  The intended effect of the implementing 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  Both the VCAA and the implementing regulations are 
applicable to the instant case.

Pertinent to the merits of the claims of entitlement to 
increased ratings for the cervical spine disability and 
hypertension, the Board finds that compliance with the VCAA 
has been satisfied.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. §5103 and 38 C.F.R. §3.159 (b) (1).  
A letter sent to the veteran as recently as April 2005 
informed him what VA's duty to assist him in obtaining 
evidence for his claim was.  He was also told what was needed 
from him.  He was specifically told in bold print that "if 
you have any information in your possession that pertains to 
your claim, please send it to us."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  The aforementioned 
communication advised the veteran that the evidence of record 
identified in prior rating decisions, the statement of the 
case, and supplemental statements of the case had been 
considered.  He was told VA would be responsible for 
obtaining relevant records from any federal agency.  He was 
also told that VA would provide a medical examination for him 
and the record shows that this was accomplished in October 
2004 at the Birmingham VA Medical Center.

Thirdly, the RO must inform the claimant of the information 
and evidence the claimant is expected to provide.  The 
aforementioned communication asked the veteran to provide the 
names of any individuals or facilities that had any relevant 
records.  He was also told to submit statements from any 
individuals having any knowledge of his conditions.  He was 
further told that to establish entitlement to an increased 
evaluation, the evidence had to show that the service-
connected disorders had gotten worse.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As noted above, the veteran was advised in bold print 
that if he had any evidence in his possession pertaining to 
his claim, he was to send it to VA.

In view of the foregoing, the Board finds the RO has informed 
the veteran of the information and evidence not of record 
that is needed, the information and evidence VA will seek to 
provide, and the information and evidence the veteran himself 
must provide.  See 38 U.S.C.A. §5103 and 38 C.F.R. §3.159 (b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken, further 
development is not needed to comply with the VCAA.  The Board 
notes that the case has been remanded by the Board on more 
than one occasion, most recently in August 2003, for further 
development.  The veteran was accorded examinations with 
regard to the disability at issue as recently as October 
2004.  The veteran himself has not yet identified any 
additional relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule of Rating for Disabilities (Rating Schedule), 
38 CFR Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. §1155; 38 
C.F.R. §4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§4.10.

Where there is a question as to which of two evaluations will 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are combined in accordance with 38 C.F.R. 
§4.25.

In accordance with 38 C.F.R. §§4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all the evidence of record pertaining to the history 
of the disabilities at issue.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical history and findings pertaining 
to the disabilities beyond that which is set out herein 
below.  In an increased rating case, the present disability 
level is the primary concern and past medical reports do not 
take precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Hypertension

The veteran is service-connected for hypertension, evaluated 
as 10 percent disabling pursuant to 38 C.F.R. §4.104, 
Diagnostic Code 7101.  Under that code, hypertension is rated 
at 10 percent disabling when diastolic blood pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more.  A 10 percent disability rating is 
the minimum evaluation for an individual who has a history of 
diastolic pressure of predominantly 100 or more and who 
requires continuous medication for control.

Hypertension is rated as 20 percent disabling when diastolic 
blood pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.

The next higher rating of 40 percent is authorized when the 
diastolic pressure is predominantly 120 or more.  The maximum 
rating of 60 percent is assigned when the diastolic pressure 
is predominantly 130 or more.  38 C.F.R. 4.104, Diagnostic 
Code 7101.

A review of the record reflects that the veteran's 
hypertension currently requires continuous medication for 
control.  It is manifested by diastolic blood pressure that 
is predominantly less than 100 and systolic pressure that is 
predominantly less than 160.  There is no evidence of the 
presence of any readings where the diastolic pressure is 110 
or more, or, where the systolic pressure is 200 or more.  
Accordingly, a rating in excess of 10 percent is not 
warranted under the criteria of Diagnostic Code 7101.  The 
pertinent medical evidence includes the report of an October 
2004 examination in which it was noted that hypertension was 
diagnosed in the early 1990s and the veteran was fairly well 
controlled with his current medical therapy.  At that time, 
the veteran stated that he was fairly active and had no 
limitations associated with his hypertension.  Blood pressure 
readings on examination were recorded as 130/80, 136/82, and 
124/76.  Cardiovascular examination was unremarkable.  The 
pertinent impression was that the hypertension was under 
control "without any secondary sequela."  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the claim for rating in excess of 10 percent for 
hypertension.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 
589.  However, the Board finds no basis upon which to assign 
an evaluation in excess of 10 percent for hypertension.  A 
review of the record, to include the veteran's subjective 
complaints and the objective medical evidence, fails to 
reveal any additional functional impairment associated with 
the veteran's hypertension so as to warrant consideration of 
any alternative rating codes.

The Board has also considered whether the case should be 
referred for extra schedular consideration.  An extra 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization so that the 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. §3.321 (b) (1).  The record does 
not reflect any post service hospitalization for 
hypertension.  There is no evidence that the hypertension has 
rendered the veteran unable to secure or follow a 
substantially gainful occupation.  As such, the medical 
evidence shows any objective manifestations of the veteran's 
hypertension are adequately contemplated by the schedular 
criteria currently in place.  Therefore, the Board finds the 
referral of the case for extra schedular consideration is not 
in order.

Residuals of a Neck Injury

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and any part that becomes painful on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disease, either through atrophy, the condition of 
the skin, the absence of normal callosities or the like.  38 
C.F.R. §§4.40, 4.45.

With regard to the joints, the factors of disability reside 
in reductions of the normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  Less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
swiftly; and pain on movement, swelling, deformity or atrophy 
or disease.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. §4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that, 
when assigning a disability rating, it is necessary to 
consider functional loss due to flareups, fatigability, 
incoordination and pain on movement).

In this case, the RO has evaluated the veteran's spine 
disorder as 40 percent disabling from October 7, 1998, 
pursuant to the provisions of 38 C.F.R. §4.71 (a), Diagnostic 
Code 5237.

The diagnostic codes pertinent to back ratings were amended 
while the veteran's appeal was pending.  Prior to the 
amendment, Diagnostic Code 5290, governed ratings of 
limitation of motion of the cervical spine, and Diagnostic 
Code 5293 governed ratings of intervertebral disc syndrome.  
Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome but continued to evaluate 
that disease under Code 5293.  See 67 Fed. Reg. 54,345 
(August 22, 2002) (codified at 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2003)).  Effective September 26, 2003, 
VA updated the entire section of the Rating Schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain and cervical 
strain, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, Diagnostic Code 
5242 governs ratings of degenerative arthritis of the spine, 
and Code 5243 governs ratings of intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,443 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-
5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  In this case, in a 
supplemental statement of the case issued in May 2005 the RO 
informed the veteran of the revised criteria for rating 
diseases and injuries of the spine, including intervertebral 
disc syndrome, and considered his claim for an increased 
evaluation pursuant to the criteria.

Prior to September 26, 2003, Diagnostic Code 5290 provided 
that a 10 percent rating was assignable for slight limitation 
of motion of the cervical spine; a 20 percent evaluation was 
assigned for moderate limitation of motion of the cervical 
spine; and a 30 percent evaluation was assignable for severe 
limitation of motion of the spine.  38 C.F.R. §4.71 (a), 
Diagnostic Code 5290.

Prior to September 23, 2002, a 40 percent evaluation was 
assignable for severe, recurring attacks of intervertebral 
disc syndrome with intermittent relief.  A 60 percent 
evaluation was assignable for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. §4.71 (a), Diagnostic Code 5293.

In VAOPGCPREC 36-97 (December 12, 1997), the Acting VA 
General Counsel held that:  (1) Diagnostic Code 5293 involved 
loss of range of motion and, therefore, the provisions of 38 
C.F.R. §§4.40 and 4.45 were to be considered when the 
disability was evaluated under that diagnostic code; (2) when 
a veteran receives less than the maximum evaluation under 
Code 5293 based upon symptomatology that included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) the Board was to address entitlement to an extra 
schedular rating under 38 C.F.R. §3.321 (b) (1) if there was 
evidence of "exceptional or unusual" circumstances indicating 
that the Rating Schedule, including 38 C.F.R. §§4.40 and 4.45 
and 4.71 (d) was inadequate to compensate for the average 
impairment of earning capacity due to intervertebral disc 
syndrome, regardless of the fact that the veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Prior to September 26, 2003, an evaluation of 40 percent was 
assignable for unfavorable ankylosis of the cervical spine.  
A rating in excess of 40 percent was provided for complete 
bony fixation (ankylosis) of the spine at a favorable angle, 
or certain residuals of a fractured vertebrae.  38 C.F.R. 
§4.71 (a), Diagnostic Codes 5285, 5286, 5287 (2002).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. §4.25 separate 
evaluations of the chronic orthopedic and neurological 
manifestations along with evaluations for all the 
disabilities, whichever method results in the requirements 
for the higher evaluation.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  The maximum 
rating of 60 percent is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. §4.71 (a), Diagnostic Code 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated under either the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. §4.25.  38 C.F.R. §4.71 (a), Diagnostic Codes 5235-43.

According to the general rating formula, a 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30°degrees or less; unfavorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation 
is provided for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is to be assigned 
for unfavorable ankylosis of the entire spine.

The regulations direct that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, be evaluated separately under an 
appropriate diagnostic code.  See 38 C.F.R. §4.71 (a), Note 
(1) (2005).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45°degrees, extension is to 0 to 
45°degrees, left and right lateral flexion 0 to 45°degrees, 
and left and right lateral rotation from 0 to 80°degrees.  
The combined range of motion refers to the sum of range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340°degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in the note are the maximum that can be used for calculation 
of the combined range of motion.  38 C.F.R. §4.71 (a), Note 
(2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for the individual, even though it does not 
conform to the normal range of motions stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. §4.71 (a), 
Diagnostic Codes 5235-5243, Note (3) (2005).

Each range of motion measurement is to be rounded to the 
nearest 5°degrees.  38 C.F.R. §4.71 (a), Diagnostic Codes 
5235-5243, Note (4) (2005).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire thoracic 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
Difficulty walking because of limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respirations; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or difficult subluxation 
or dislocation; or neurological symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0°degrees) always represents favorable ankylosis.  38 C.F.R. 
§4.71 (a), Diagnostic Codes 5235-5243, Note (5) (2005).

Disabilities of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which shall be rated as a single 
disability.  Codes 5235-5242 govern ratings for vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosis 
spondylitis; spinal fusion and degenerative arthritis of the 
spine.  See 38 C.F.R. §4.71 (a), Diagnostic Codes 5235-5243, 
Note (6) (2005).

The formula for rating interval disc syndrome reiterates the 
language of the September 23, 2002, regulatory amendment, 
noted above.  For purposes of evaluations under Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of incapacitating episodes or under 
the general rating formula for diseases and injuries of the 
spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. §4.71 (a), Code 5243, Note (1) (2) 
(2005).

Based on the aforementioned criteria and a review of the 
evidence of record, the Board finds that the veteran's 
service-connected cervical spine disorder does not more 
nearly approximate the former or revised criteria for an 
evaluation in excess of 40 percent at any time since October 
1998.

The pertinent medical evidence of record includes a report of 
examination accorded the veteran by VA in October 2004.  The 
veteran stated that in 1987 he hurt his cervical spine while 
he was pulling on a water pump.  He felt something pop in the 
neck and stated that he had had pain ever since that time.  
The pain was not exacerbated by any specific activity, but he 
described a sudden sharp pain that radiated along the right 
scapular region.  He also complained of some subjective 
weakness in the hands when he got these exacerbations.  
However, the pain did not limit him from doing his work in 
any way.  It was indicated that he had not had any 
incapacitating episodes that related to the pain.  Magnetic 
resonance imaging showed a small bulge at the C5/C6 level.  
However, no spinal cord compression was appreciated.  It was 
not felt that surgical intervention was warranted at that 
time.  Cervical spine x-ray study in 2002 reportedly showed 
mild degenerative joint disease.  The veteran took Advil on 
an as needed basis for relief of his pain symptoms.  Again, 
it was noted that pain was not exacerbated by any physical 
activity.  Accordingly, repetitive movement did not cause an 
acute exacerbation of the symptoms.  He did not use assistive 
devices.  He worked on a full-time basis and managed all his 
daily activities with what was described as only mild 
limitations.

On current examination of the cervical spine, there was no 
point tenderness along the spinous process.  There was no 
abnormal curvature.  The veteran was able to flex forward and 
extend backward fully.  Right and left lateral rotation was 
normal.  There was no reproducible pain or radiculopathy.  
Strength in the bilateral upper extremities was 5/5.  Deep 
tendon reflexes were 2 plus in the upper extremities.  
Sensation to light touch and pinprick was intact in the upper 
extremities.

The impression was degenerative joint disease of the cervical 
spine with bulging at the C5/C6 level.  Notation was made of 
mild disability secondary to pain with no significant loss of 
function.  It was stated that there was no objective 
neurological sequela from the slight bulging at the C5/C6 
level.

In view of the foregoing, an evaluation in excess of 40 
percent may not be assigned pursuant to either the former or 
revised criteria for rating diseases and injuries of the 
spine, including intervertebral disc syndrome.  The most 
recent examination revealed no objective neurological 
sequelae.  The degree of impairment attributable to the spine 
disorder was described as only mild in degree.  Further, 
motion at the time of the most recent examination was 
essentially unremarkable.  The veteran displayed full forward 
flexion and backward extension and normal right and left 
lateral rotation.  As for incapacitating episodes, it was 
stated that the veteran had not had any at all related to his 
pain.  It was indicated at the time of the most recent 
examination that he works on a full-time basis and was able 
to manage almost all daily activities with only mild 
limitations.  Thus, the Board finds that the 40 percent 
rating assigned by the RO provides more than adequate 
compensation for the degree of impairment demonstrated by the 
spine during the entire appeal period.

The preponderance of the evidence is against the claim for an 
increased rating for the service-connective cervical spine 
disorder at any time during the appeal.  Thus, the benefit of 
the doubt rule does not apply and the claim is denied.


ORDER

A disability rating in excess of 40 percent for a cervical 
spine disability is denied.

A disability rating in excess of 10 percent for hypertension 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


